— Proceeding pursuant to CPLR article 78 to review so much of a determination of the Town Board of the Town of Mount Pleasant, dated June 17, 1981, as, after a hearing, sustained certain charges of incompetency and misconduct against petitioner and dismissed him from his employment with the Highway Department of the Town of Mount Pleasant, effective May 27, 1981. By order dated February 28, 1983, this court remitted the matter to the respondent town board to make written findings setting forth the essential facts and evidence upon which it relied in reaching its determination and the proceeding was held in abeyance in the interim (Matter of Baker v Town ofMt. Pleasant, 92 AD2d 611). The town board has now filed its report. Determination confirmed, insofar as reviewed, and proceeding dismissed, on the merits, without costs or disbursements. Based upon the town board’s findings, the determination as to petitioner’s incompetence and misconduct is supported by *809substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Furthermore, the penalty imposed (termination of employment) is not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Lazer, Thompson and Gulotta, JJ., concur.